DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 11-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Schepper et al. (US 2016/0241484 A1).
Regarding claim 1, De Schepper discloses a method comprising: receiving a packet (P such as P1, P2) (e.g. figs. 2-3, 5-6); determining whether the packet is part of a responsive connection (e.g. figs. 2-3, 5-6; paragraph [0074]-[0079]; and so on, illustrating determining TCP Reno packet flow or traffic connection); determining whether a responsive buffer is full in response to a determination that the packet is part of the responsive connection (figs. 2-3, 5-6; paragraph [0044]; [0013]; and etc., explaining the determination of buffer or queue related to the Reno packet flow communication is full); applying a responsive probability to the packet in response to a determination that the responsive buffer is full (paragraph [0044]; [0019]; [0012]-[0014]; [0057]-[0060]; and so on, describing the application of drop probability associated to the Reno packet flow communication); determining whether to drop the packet based on the responsive probability (paragraph [0017]-[0019]; [0050]; [0058]; [0060]; and etc., illustrating determining dropping of the packet based on the drop probability); and accepting the packet for processing in response to a determination that the responsive buffer is not full or in response to a determination not to drop the packet (figs. 2-3, 5-6; paragraph [0040]; [0050]; [0078]; and so on, explaining the receiving or accepting and storing the packet based on the drop probability).
Regarding claim 11, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 except that the packet is part of unresponsive, and De Schepper discloses the packet is DCTCP traffic, and the rejection to claim 1 applied hereto in view of DCTCP traffic.
Regarding claim 18, the claim includes features identical to the subject matter mentioned in the rejection to claim 1. The claim is mere reformulation of claim 1 in order to define the corresponding system, and the rejection to claim 1 is applied hereto.
Regarding claim 2 and 19, De Schepper further discloses comprising: determining whether an unresponsive buffer is full in response to a determination that the packet is not part of the responsive connection (figs. 2-3, 5-6; paragraph [0044]; [0013]); and applying an unresponsive probability to the packet in response to a determination that the unresponsive buffer is full (figs. 2-3, 5-6; paragraph [0040]; [0050]; [0078]; [0017]-[0019]; [0050]; [0058]-[0060]; and so on).
Regarding claim 3, De Schepper further discloses comprising accepting the packet in response to a determination that the unresponsive buffer is not full (figs. 2-3, 5-6; paragraph [0040]; [0050]; [0078]; and so on).
Regarding claim 6, De Schepper discloses wherein the unresponsive probability is greater than the responsive probability (paragraph [0077]).
Regarding claim 12, De Schepper discloses wherein the determination whether to drop the packet is based on a random function (e.g. paragraph [0068]; [0076]).
Regarding claim 15, De Schepper further discloses comprising: determining whether a responsive buffer is full in response to a determination that the packet is part of the responsive connection (figs. 2-3, 5-6; paragraph [0044]; [0013]; and etc.); applying a responsive probability to the packet in response to a determination that the responsive buffer is full (paragraph [0044]; [0019]; [0012]-[0014]; [0057]-[0060]; and so on).
Regarding claim 16, De Schepper further discloses comprising: determining whether to drop the packet based on the responsive probability (paragraph [0017]-[0019]; [0050]; [0058]; [0060]; and etc.); and accepting the packet for processing in response to a determination that the responsive buffer is not full or in response to a determination not to drop the packet (figs. 2-3, 5-6; paragraph [0040]; [0050]; [0078]; and so on).
Regarding claim 17, De Schepper further discloses wherein the unresponsive probability is greater than the responsive probability (paragraph [0077]).
Regarding claim 20, De Schepper discloses wherein the processor is further configured to execute the instructions for: determining whether to drop the packet based on the unresponsive probability (paragraph [0017]-[0019]; [0050]; [0058]-[0060]; and etc.); and accepting the packet for processing in response to a determination that the unresponsive buffer is not full or in response to a determination not to drop the packet (figs. 2-3, 5-6; paragraph [0040]; [0050]; [0078]; and so on).
Allowable Subject Matter
Claims 4-5, 7-10, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461